      Case 3:14-cr-02730-MMA Document 87 Filed 07/26/21 PageID.277 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 14cr2730-MMA
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
13   v.                                                  UNOPPOSED MOTION FOR
                                                         RELEASE OF RECORDS
14   MICHAEL ROLAND JONES,
                                                         UNDERLYING ALLEGATIONS OF
15                                    Defendant.         VIOLATIONS OF SUPERVISED
                                                         RELEASE
16
17                                                       [Doc. No. 86]
18
19         Upon due consideration, good cause appearing, the Court GRANTS Defendant
20   Michael Roland Jones’ unopposed motion for the release of records, to wit, police
21   reports, related to pending allegations of Grade B violations of his conditions of
22   supervised release. Accordingly, IT IS HEREBY ORDERED that United States
23   Probation produce the requested records to counsel for both parties.
24         IT IS SO ORDERED.
25   DATE: July 23, 2021                    _______________________________________
26                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
27
28

                                                     1
                                                                                     14cr2730-MMA
